DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “disposed outside the flexible pipe bracket” and “wound outside the pipe winding groove”.  If it is outside the flexible pipe bracket or winding groove, then it is unclear where this structure is intended to be located.  It seems as though it should be inside the winding groove and on an outer surface of the bracket.  
Claims 9 and 10 recite “a nozzle can be disposed” and “an oral brush can be disposed”, which appears to mean these are not positively recited as part of the portable oral irrigator, but optional attachments that the portable oral irrigator only need be capable of interfacing with, and the further structure thereof the nozzle and brush do not appear to further limit the portable oral irrigator itself.  Though even in the case these would be positively recited, nozzles and brushes are very well known structure in the dental art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 106420095) in view of Kenji (TW 462197).
Huang shows a portable oral irrigator with the pump structure of claim 1: an oral irrigator main engine (5), the oral irrigator main engine (5) comprises a housing (512) and a pump assembly, the pump assembly is disposed within the housing (512) and is provided with a pump body (55), a driving motor (57), a water outlet nozzle (525) and a water inlet nozzle (514), a water outlet (51) provided corresponding to the water outlet nozzle (525), and a water inlet (52) provided corresponding to the water inlet nozzle (514) are disposed on the housing (512), the driving motor (57) is vertically disposed, an output shaft of the driving motor (57) is drivingly connected with the pump body (55) by means of a spur gear (524) and a contrate gear (522), the contrate gear (522) is vertically and rotationally disposed within the housing (512), the pump body (55) comprises a pump cylinder (519), a piston rod (520) and a pumping piston head (527), the pump cylinder (519) is a T-branch pipe, the pumping piston head (527) is disposed in one end of the pump cylinder (519), the other two ends of the pump cylinder (519) are communicated with the water outlet nozzle (525) and the water inlet nozzle (514), one end of the piston rod (520) is connected with the pumping piston head (527), and the other end of the piston rod (520) eccentrically and rotationally cooperates with the contrate gear (522) (Fig. 3-4 and 7 in particular are almost a one to one match to the figures of the present invention); also comprising a charging seat (Fig. 8) with a seat body (at 264), a wireless charging circuit (via 2641) and a power wire (circuitry connecting 2641 to a source of power), a top part of the seat body provided with a main engine positioning groove (that which receives the irrigator as shown in Fig. 4 for instance), the wireless charging circuit is disposed within the seat body (Fig. 8, 4) and is electrically connected with one end of the power wire (must be in order to pass current). However, Huang fails to show the power wire extends out of the seat body with plug so that it may be wound on a winding groove of the seat body and a plug accommodating groove.
Kenji similarly teaches a charging pad having a winding groove (at 58 on the outer periphery) for winding the power cord and a bottom part provided with a plug accommodating groove (center of Fig. 16 that receives plug 14).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang’s device by having the winding groove/plug groove in order to improve portability and storage.  With respect to claim 6, the lower side of the groove is provided with a cover plate (structure surrounding the plug socket), a surface of the cover plate provided with a wire through opening penetrating upper and lower sides of the plate (such as at 22 for instance) allowing communication with the plug accommodating groove (Fig. 16), one side provided with a finger relief groove communicated with the plug groove (space between plug and cover as seen in Fig. 17).
With respect to claims 9-10, the Office takes official notice that sealing rings at junctions are very well known in the dental irrigation art for preventing leaks and it would have been obvious to include such sealing rings to one of ordinary skill in the art.  Also, Fig. 3 of Huang shows the interchangeable connection of a nozzle or brush (see 112 above).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang/Kenji as applied to claim 5 above, and further in view of Hong et al. (US 2016/0001037).
Huang/Kenji discloses the device as previously described above, but fails to show the details of a pipe bracket for storing the piping.
Hong similarly teaches fluid transfer where a pipe bracket is provided for storing of piping comprising a flexible pipe bracket with piping wound therein (best seen in Fig. 10A-B), the winding groove is where piping is received and anti-release clamp positions with respect to the two ends of the pipe (seen at 1402 and 105 in Fig. 10A-B).  With respect to claim 8, strip shaped first and second plates (best seen at 510 and 512 in Fig. 5A) with a middle plate (center of 6A for instance) connected to first and second to make a I-shaped structure (I-shaped in cross section) to form the winding groove; upper and lower ends are provided with clamping grooves (at 608, 602, and upper clamp in Fig. 6C, 8, 10A-B).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang/Kenji’s device by including the winding bracket as taught by Hong in order to provide compact form, ease of storage, and prevent kinking of the piping.  With respect to a filter head at one end, the Office takes official notice that including filters inline with irrigation devices is very well known in the dental art for preventing particulate reaching unintended areas and would have been obvious to include to one of ordinary skill in the art for providing such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772